Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147759                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147759
                                                                    COA: 308510
                                                                    Wayne CC: 11-001735-FC
  TOMMY BROWN,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 30, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the sentences imposed by the Wayne
  Circuit Court for the defendant’s first-degree criminal sexual conduct convictions, and we
  REMAND this case to the trial court for resentencing. The trial court imposed an invalid
  sentence when it imposed seven consecutive sentences for the defendant’s seven
  convictions of first-degree criminal sexual conduct. Pursuant to MCL 750.520b(3), “The
  court may order a term of imprisonment imposed under this section to be served
  consecutively to any term of imprisonment imposed for any other criminal offense arising
  from the same transaction.” Having reviewed the record, we agree with the trial
  prosecutor who argued at sentencing that the trial court had discretion to impose
  consecutive sentences for at most three of the defendant’s first-degree criminal sexual
  conduct convictions, because the three sexual penetrations that resulted in those
  convictions “ar[ose] from the same transaction.” That is, the three sexual penetrations
  “grew out of a continuous time sequence” and had “a connective relationship that was
  more than incidental.” People v Ryan, 295 Mich App 388, 402-403 (2012). On remand,
  the trial court shall resentence the defendant in accordance with MCL 750.520b(3). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2014
           p0319
                                                                               Clerk